                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


TERRY JAMES GOODEAUX                                          DOCKET NO. 2:19-cv-0521
    D.O.C. # 317866                                               SECTION P

VERSUS                                                        JUDGE DOUGHTY

KEITH COOLEY                                                  MAGISTRATE JUDGE KAY

                                           JUDGMENT


       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the findings

are correct under the applicable law, and considering the objections to the Report and

Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that Petitioner’s § 2254 petition is

DENIED AND DISMISSED WITHOUT PREJUDICE for failing to exhaust state court

remedies.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED the Motion for

Production of Grand Jury Statements, and Other Statements [Doc. # 8] is dismissed as MOOT.

       THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 25TH day of

September, 2019.


                                                        __________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
